Citation Nr: 0017037	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-26 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

In 1968, service connection for anxiety disorder was 
established effective November 1967 and a 10 percent rating 
was assigned.  The current appeal arises from a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, that inter alia 
established service connection for posttraumatic stress 
disorder (PTSD), previously characterized as anxiety 
disorder, and assigned a 30 percent evaluation.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for a 
rating greater than 30 percent for PTSD.  

The veteran testified before the undersigned member of the 
Board in May 2000.

According to a March 24, 1997 VA outpatient treatment report, 
the veteran reported that he has had ear ringing since he 
left Vietnam (he was a cannoneer).  In a September 1997 
letter to the RO, he again reported ear ringing since leaving 
Vietnam.  Although he submitted a claim for service 
connection for hearing loss, it appears that he is unaware 
that his claim for service connection for tinnitus (ear 
ringing), raised on the record, has not been addressed.  This 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's PTSD has been manifested throughout the 
appeal period by occupational and social impairment to the 
extent that his ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and his reliability, flexibility, and efficiency levels are 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  Restricted affect, 
circumstantial and tangential speech, impaired judgment, 
especially while under stress, poor insight, aggressiveness, 
frequent panic attacks, and depression are also shown or 
reported.

3.  Severe impairment of the ability to establish and 
maintain effective or favorable relationships or 
psychoneurotic symptoms of such severity and persistence as 
to result in severe impairment of the ability to obtain or 
retain employment has not been shown.  

4.  The veteran is not shown to have a level of occupational 
and social impairment characterized by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships.  

5.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable.


CONCLUSION OF LAW

The criteria for no more than a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

A June 1968 VA psychiatric evaluation report reflects a 
diagnosis of severe anxiety reaction to stressful events that 
occurred during service in Vietnam.  Service connection was 
established for anxiety reaction by RO rating decision of 
July 1968 and a 10 percent rating was assigned under 
Diagnostic Code 9400.  VA psychiatric evaluations in 1973 and 
1978 yielded diagnoses of anxiety neurosis and a 10 percent 
rating was continued until the 1990s.

In April 1996, the veteran applied for service connection for 
PTSD.  

A June 1996 VA PTSD examination report notes that the veteran 
lived with and worked for his father.  The veteran reported 
that he thought about Vietnam often and that he had problems 
with sleep and hypervigilance.  He reported paranoia, 
especially about people of Asian race.  He reported numerous 
recollections of Vietnam and of the smell of burning flesh, 
which he described as a terrible odor that he could not wash 
off.  The examiner found the veteran to be alert and oriented 
times three.  His speech was pressured although the rate and 
volume were normal.  He displayed constant fidgeting in his 
chair, anxiety, hypervigilance and startle response during 
the interview.  His affect was slightly constricted.  He said 
that he felt depressed but denied suicidal or homicidal 
ideation and auditory or visual hallucinations.  The examiner 
felt that the veteran was paranoid and that his speech was 
tangential and circumstantial.  His abstractions were good 
but insight and judgment were only fair.  He was cooperative 
and friendly, made good eye contact, and had a good memory.  
The Axis I diagnosis was PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50-60.  
[According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  A GAF 
score of 51 to 60 is indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with peers and 
coworkers.  See 38 C.F.R. § 4.125 (1999)].

In October 1997, the veteran reported further sleep problems 
and flashbacks.  He reported that he had attacked Orientals 
and that he had a hard time remembering things.  He said that 
he was depressed, could not work, and that at times he wanted 
to end it all.  He reported that he lived with his father and 
that he had received weekly or twice weekly VA treatment for 
the past year.  He was disappointed that VA had changed 
therapists three times already.  He reported that his 
medication included Buspirone, paroxetine (Paxil), 
lansoprazole (Prevacid), and Gaviscon.  He said that he had 
no friends, had never married, and had never been able to 
maintain a relationship.  

A March 1998 VA PTSD examination report notes that the 
veteran lived with and was employed by his father, that he 
received on going VA PTSD therapy, and that he took Buspar 
for PTSD.  The veteran reported that he was socially 
reclusive and had no close relationships or community 
involvement.  He reported that his job consisted of running 
errands for his father's used car business.  He reportedly 
had no goal directed or pleasurable activities and that he 
constantly felt tension about the war.  He reported 
flashbacks, recollections of stressful incidents in Vietnam, 
and severe trouble sleeping.  His vivid nightmares awakened 
him and he slept undisturbed only two or three hours per 
night, even with medication.  He reported heavy night sweats.  
The examiner noted that no medical records were available for 
review.  The examiner reported that the veteran was calm and 
cooperative and came to the interview with conventional 
appearance.  His affect was constricted and his speech was 
rambling and circumstantial.  He displayed a depressed mood 
and paranoid ideation.  His memory was intact but his 
concentration was impaired at times as evidenced by the 
necessity of having to interrupt the veteran frequently to 
refocus him.  There were no cognitive deficits.  His 
intellect was average but his insight was poor.  His judgment 
was felt to be compromised under stress.  He reportedly 
displayed aggressiveness toward Orientals.  He was deemed 
financially competent.  The primary Axis I diagnosis was 
PTSD.  A secondary Axis I diagnosis of depressive disorder 
with paranoid features secondary to PTSD was also given.  The 
examiner assigned a GAF score of 60, noting persistent 
preoccupation with combat memories, excessive startle 
reactions, hostility, and aggressiveness towards Orientals.  

In December 1998, the RO received VA outpatient treatment 
reports dated from 1996 to 1998.  In general, these reports 
reflect ongoing treatment for PTSD and note continued sleep 
problems, flashbacks, guilty feelings and occasional 
adjustment of medications.  A June 1996 report notes auditory 
hallucinations.  A November 1996 report notes that the 
veteran reportedly stopped drinking alcoholic beverages in 
1989 because of a hiatal hernia.  A January 1997 report notes 
that the veteran recalled that four years earlier he had 
beaten a man with a club because the man had cheated him in 
business.  A February 1997 report reflects that the veteran 
thought about shooting himself, but that he had no access to 
a weapon.  Reports dated in April 1997 reflect that the 
veteran reported that he could "smell" Asian people and 
increased occurrences of seeing and hearing things associated 
with Vietnam. June 1997 reports note that the veteran held a 
Coast Guard Reserve job where he worked as an examiner in 
boat traffic control and that he enjoyed search and rescue 
duty.  A July 1997 report notes increased suicidal ideation.  
An August 1997 report notes that the veteran had attended 35 
therapy sessions since October 1996.  He reported continued 
feelings of guilt and rage over Vietnam.  A February 1998 
report notes that the veteran appeared to be somewhat 
disorganized and that he had forgotten about a January 
appointment, which he missed.  The report also notes that 
therapy would continue in March and that medications were to 
continue.  There are no further outpatient reports. 

In May 2000, the veteran testified before the undersigned 
member of the Board that he still attended weekly PTSD 
therapy sessions, took Trazadone, Buspar, and Paxil, and was 
currently employed.  He testified that he ran errands for his 
father's business but avoided people when possible.  He 
reported sleep problems and nightmares.  He reported ongoing 
problems with Orientals and wondered why VA assigned an 
oriental doctor to him.  He testified that his PTSD 
medication caused stomach burning for which he took Gaviscon 
and that he had always had several panic attacks per week.  
At the hearing, the veteran's representative requested 
consideration of Hillyard v. Derwinski, 1 Vet. App. 349 
(1991).  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
The Board observes that VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include PTSD, and those revisions became effective on 
November 7, 1996.  61 Fed. Reg. 52,695 (1996).  Moreover, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In circumstances where evaluation for an increased rating 
must reflect consideration of both the former and the revised 
PTSD rating criteria, VA's General Counsel concludes that the 
Board should determine whether the revised version is more 
favorable to the veteran.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  In other 
words, the Board cannot apply the revised version of the 
regulation to the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  In this case, VA must 
therefore consider the former criteria during the course of 
the entire appeal, and the revised criteria only since 
November 7, 1996, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Further, as the RO has considered the claim under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise.

Under the former criteria, a 50 percent evaluation for PTSD 
is assigned where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is assigned 
where the ability to establish and maintain effective or 
favorable relationships is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment of the ability to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  

A 100 percent evaluation is assigned for PTSD where the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or where there are totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.  38 C.F.R. § 4.132 (effective 
prior to November 7, 1996).  Such criteria provided three 
independent bases for granting a 100 percent disability 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).

Under the revised criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (effective November 7, 
1996).  

Under the revised criteria, a 70 evaluation is warranted when 
a veteran's PTSD creates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 
(effective November 7, 1996).

Under the revised criteria, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (effective November 7, 1996).

The assigned GAF scores in this case (50 to 60) do not 
conclusively demonstrate the level of impairment.  The Board 
must therefore look at other factors.  The claims file 
indicates that the veteran does work but that he does not 
socialize nor does he have friends.  This does not indicate 
an inability to establish and maintain effective 
relationships, although it certainly suggests it.  It does, 
however, reflect considerable impairment in the ability to 
maintain effective relationships.  He has reported flashbacks 
and nightmares of Vietnam and that he has lost control and 
attacked people.  His examiners have not found impaired 
cognitive ability; however, confusion and some memory lapse 
were reported on one PTSD therapy report.  In addition, 
depressive disorder with paranoia, constricted affect, and 
rambling, circumstantial speech are clinically noted.  
Suicidal ideation has been mentioned.  

The Board finds that the veteran's PTSD has been manifested 
throughout the appeal period by occupational and social 
impairment to the extent that his ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and his reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
Restricted affect, circumstantial and tangential speech, 
impaired judgment, especially while under stress, poor 
insight, aggressiveness, frequent panic attacks, and 
depression are also shown or reported.  

Comparing the above symptoms to the former provisions of the 
rating schedule, the Board finds that the criteria for a 50 
percent rating are approximated.  Although the veteran is 
employed by his father and, apparently, by the Coast Guard 
Reserves, the Board still concludes that overall there has 
been considerable social and industrial impairment.  

The Board concludes, however, that the criteria for a 70 
percent evaluation under the former provisions are not 
approximated.  The GAF scores assigned during the appeal 
period tend to indicate that there is moderate occupational 
impairment.  The Board is unable to find severe impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships or that the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment of the ability to obtain or retain employment.  

Comparing the veteran's symptoms (those shown from November 
7, 1996) to the revised provisions of the rating schedule, 
the Board notes that some of the criteria for a 50 percent 
rating and some of the criteria for a 70 percent rating are 
shown.  This is evidenced by the veteran's restricted affect, 
circumstantial and tangential speech, impaired judgment 
(especially while under stress) poor insight, visual and 
auditory hallucinations, aggressiveness toward Asians, 
suicidal thoughts, and aggressiveness.  However, overall the 
evidence does not demonstrate the degree of impairment 
necessary to more nearly approximate the criteria for a 70 
percent rating under the revised provisions of the rating 
schedule.  The veteran has testified that he has no family or 
friends, except for his father.  Suicidal ideation has been 
mentioned.  Although obsessional rituals are not shown, 
constant twitching of the legs was reported.  The veteran's 
speech is rambling and circumstantial.  The veteran lives 
with and works for his father; however, he is capable of 
independent functioning, as evidenced by his Coast Guard 
employment.  Unprovoked irritability is arguably shown; 
however, the criteria for a 70 percent evaluation under the 
revised provisions do not appear to be approximated.  
Considering the tenets of VAOPGCPREC 3-2000 (2000), the Board 
concludes that neither version of the rating criteria is more 
advantageous to the veteran.

The veteran's representative has requested consideration 
under Hillyard, supra.  In Hillyard, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) affirmed a 
Board decision (that denied an increased rating above 30 
percent for PTSD) as not clearly erroneous.  In the present 
case, consideration of Hillyard is not appropriate because 
the Board has granted the appeal.

Finally, in the absence of evidence of marked interference 
with employment or repeated hospitalizations due to PTSD, or 
evidence of other unusual or exceptional factors that render 
inadequate the regular schedular standards for evaluating the 
disability, the record also presents no basis for assignment 
of an extra-schedular evaluation in excess of that which has 
been assigned herein.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 50 percent for 
PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

